                Case 19-11736-CSS       Doc 310     Filed 05/12/20   Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                             Chapter 11

 CEDAR HAVEN ACQUISITION, LLC,                      Case No. 19-11736 (CSS)

                     Debtor.                        Related Docket No. 307


                     ORDER SCHEDULING OMNIBUS HEARING DATE

          Pursuant to Del. Bankr. L.R. 2002-1(a), the Court has scheduled the following hearing

date in the above-captioned proceeding:

          •      June 19, 2020 at 10:00 a.m. (Prevailing Eastern Time) (Omnibus Hearing)




          Dated: May 12th, 2020                    CHRISTOPHER S. SONTCHI
          Wilmington, Delaware                     UNITED STATES BANKRUPTCY JUDGE
